Case 7:19-cr-01489 Document 1 Filed on 08/13/19 in TXSD Page 1 of 3

WwW.

 

UNITED STATES DISTRICT COURT | AUG 13 2019
SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION David J. Bradley, Clerk
UNITED STATES OF AMERICA §
§ :
§ Criminal No. Vy ,
en: “19-1489
DANIEL SANTANA HERNANDEZ §
NARCISO JOEL PAVON §
SEALED INDICTMENT
THE GRAND JURY CHARGES:
Count One

On or about November 08, 2018, in the Southern District of Texas and within the

jurisdiction of the Court, defendants,
DANIEL SANTANA HERNANDEZ |
and
NARCISO JOEL PAVON

did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance.. The
controlled substances involved was 500 grams or more of a mixture or substance containing a
detectable amount of methamphetamine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).

| | Count Two |

On or about November 08, 2018, in the Southern District of Texas and within the

jurisdiction of the Court, defendants,
Case 7:19-cr-01489 Document1 Filed on 08/13/19 in TXSD Page 2 of 3

DANIEL SANTANA HERNANDEZ
and
NARCISO JOEL PAVON
did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 500 grams or more, that is, approximately 3 kilograms of a
mixture or substance containing-a detectable amount of methamphetamine, a Schedule II
controlled substarice. |
In violation of Title 21, United States Code, Sections 841(a)(1), and 841(b)(1)(A), and Title
18,. United States Code, Section 2.
Count Three
On or about November 08, 2018, in the Southern District of Texas and within the
_ jurisdiction of the Court, defendants,
DANIEL SANTANA HERNANDEZ
and
.NARCISO JOEL PAVON
did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
controlled substances involved was 500 grams or more of a mixture or substance containing a.

detectable amount of cocaine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(B).
Case 7:19-cr-01489 Document1 Filed on 08/13/19 in TXSD Page 3 of 3

Count Four
On or about November 08, ‘2018, in the Southern District of Texas and within the
jurisdiction of the Court, defendants, |
DANIEL SANTANA HERNANDEZ |
and
NARCISO JOEL PAVON
did knowingly and intentionally possess with intent to distribute a controlled substance. The
- controlled substance involved was 500 grams or more, that is, approximately 1 kilogram of a
mixture or substance containing a detectable amount of cocaine, a Schedule II controlled
substance.
In violation of Title 21, United States Code, Sections 841(a)(1), and 841(b)(1)(B), and Title

18, United States Code, Section 2.

A TRUE BILL
BNA

 

FOREPERSON” —

RYAN K. PATRICK
UNITED STATES ATTORNEY

spe UNITHD STATES ATTORNEY

 
